Citation Nr: 1430693	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  07-39 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Army from September 1967 to May 1969.  He also had periods of active duty for training (ADT) and inactive duty training (IDT) with the Army Reserve from May 1969 to September 1973, and with the National Guard from November 1975 to October 1997.

This appeal comes before the Board of Veterans' Appeals (Board) from March 2007 and April 2007 rating decisions of the RO in St. Petersburg, Florida.

In September 2010, January 2011, and April 2014, the Veteran presented testimony on these three issues at Board hearings conducted at the RO, each chaired by one of the undersigned Veterans Law Judges.  A transcript of each hearing is associated with the claims file.

The 2011 hearing also included testimony on other issues, which will be decided by the Veterans Law Judge who presided over that hearing.  A separate single judge decision will be issued on the claims of entitlement to service connection for sleep apnea; hiatal hernia with acid reflux, secondary to service-connected posttraumatic stress disorder (PTSD); arthritis; peripheral neuropathy of the upper and lower extremities, secondary to service-connected type II diabetes mellitus; erectile dysfunction, secondary to service-connected type II diabetes mellitus; and a skin disorder, secondary to service-connected type II diabetes mellitus, as well as the claim for an increased rating for service-connected PTSD and entitlement to a total disability evaluation based upon individual unemployability by reason of service-connected disability (TDIU).

This appeal has been processed using an electronic claims file on the VBMS system.  

FINDINGS OF FACT

1.  The Veteran has a current bilateral hearing loss disability as well as current tinnitus; the Veteran sustained acoustic trauma during combat service; the evidence in favor of a relationship between current hearing loss and tinnitus and service has attained relative equipoise with the evidence against.

2.  The Veteran has a current chronic cervical neck strain and cervical arthritis; the Veteran's neck was clinically normal when examined for separation from active duty in 1969; arthritis did not become manifest within one year of separation from active duty; a preponderance of the evidence is against a relationship between any current neck disability and the active duty period of service.

3.  The Veteran sustained neck strains in the line of duty during periods of ADT in 1984 and 1989; a preponderance of the evidence is against a finding that the Veteran became disabled due to either ADT injury.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).

2.  Tinnitus was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  A neck disability was not incurred in service; cervical arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss and Tinnitus

The Veteran has a current bilateral hearing loss disability which he attributes to his active duty service in Vietnam.  

Regarding a current disability, the following pure tone thresholds were recorded during a VA examination in February 2008:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
25
40
20
LEFT
15
25
65
60
45

These readings qualify under VA regulations as a hearing loss disability with respect to each ear.  See 38 C.F.R. § 3.385.  The Veteran also submitted private audiograms in June 2005 and May 2007, which also appear to contain readings reflective of a hearing loss disability; however, those readings are reported in graph form only, and it is unclear from these reports, particularly with respect to the left ear, whether the criteria are met.  Nevertheless, in light of the VA examination findings, there is a bilateral hearing loss disability.  

The Veteran asserts that his hearing was damaged as a result of his Vietnam combat service.  The Veteran asserts that, during his active duty service from 1967 to 1969, he was exposed to combat and was in close proximity to helicopters, C-130s, Howitzers, and mortars (see February 2008 VA examination report).  

It would appear that the RO has acknowledged that the Veteran engaged in combat with the enemy during his service in Vietnam as the RO granted service connection for posttraumatic stress disorder noting: "we have conceded the in service stressor of combat with the enemy" (see April 2010 rating decision).  The Board accepts the RO's finding with respect to combat as there is no directly contradictory evidence on this question.  

One of the stressors reported by the Veteran was being in the vicinity of mortar attacks.  This is consistent with his report to the VA examiner in February 2008.  Thus, it would also appear that exposure to unusually loud sounds would be consistent with the Veteran's acknowledged combat service.  

Although, when examined for separation from active duty in May 1969, the Veteran's ears were found to be clinically normal, and the Veteran reported no history of hearing loss, no audiometric readings were actually recorded.  It is therefore unclear whether any loss of hearing acuity was present at that time, and if so, to what extent.  The Board cannot place significant probative weight on the examination finding of normal ears and auditory acuity in the lack of any apparent testing, either audiometric or whispered voice.  

After separation from active duty in 1969, the Veteran served in the Army Reserve and National Guard until October 1997.  During his National Guard service, the Veteran's occupational specialties were Cannoneer, Gunner, and Chief of the Howitzer section.  Thus, his National Guard service would also have involved significant noise exposure.  However, establishing service connection based on National Guard service would require a showing that the Veteran actually became disabled due to an injury or disease in the line of duty during a period of ADT or due to an injury incurred in the line of duty during a period of IDT.  Based on a review of the record, the Board finds that a preponderance of the evidence is against either scenario.  It is clear from periodic audiometric testing during the Veteran's National Guard service that a hearing loss disability, as defined by VA law, did not begin until the late 1980s.  Readings were within normal limits for both ears in May 1978 and January 1984.  When tested in August 1988, a hearing loss disability in the right ear was demonstrated.  However, a hearing loss disability in the left ear was not shown until the current claim.  

As noted above, the Veteran was afforded a VA examination in February 2008 and an opinion regarding the etiology of hearing loss and tinnitus was requested.  The examiner stated that she could not resolve the issue of whether hearing loss and tinnitus were due to military acoustic trauma without resort to mere speculation.  The stated rationale was:

--occupational specialty
--benefit of the doubt (no audio screening at separation -- May 1969)
--hearing loss can be affected by Type II Diabetes, which the Vet is SC for
--head trauma, depending upon location can cause hearing loss as well as tinnitus  

While the examiner determined that an opinion as to whether hearing loss is related to service could not be rendered without resort to speculation, her rationale appears more consistent with a determination that the evidence is in relative equipoise.  The reference to benefit of the doubt is particularly significant.  Moreover, while there is no record of a head trauma in service, the suggestion of a relationship to the service-connected diabetes mellitus is also significant as it raises the question of secondary service connection.  

Also significant, a June 9, 2005 audiology consultation notes that the Veteran complained of gradual decrease in hearing acuity, and tinnitus.  The audiologist noted that "military noise exposure is more likely as not a contributing factor to his hearing impairment."

A May 16, 2007 audiology consultation notes that, based on current findings and the Veteran's reported history of military noise exposure it is more than likely as not that a component of the Veteran's hearing loss is the result of acoustic trauma suffered while on active duty unless hearing evaluations performed at the time of and on some date after his military discharge are available to document that the Veteran's hearing was within normal limits or significantly better at that time.  

As noted above, there are no audiometric readings at separation, but several readings taken after service were normal.  Therefore, this opinion is inconclusive.  

While the Board could certainly remand the claim to seek further clarity on the questions of primary and secondary service connection, the Board finds that this is not necessary.  There is no question that the Veteran had significant noise exposure while on active duty service and that this was a "contributing factor" in his current hearing loss disability (June 9, 2005 report).  Resolving all reasonable doubt in favor of the claim, the Board finds that the incurrence of acoustic trauma (injury) based on in-service noise exposure is at least as likely as not.  

There is also no question that the Veteran has a current bilateral hearing loss disability.  In light of the February 2008 VA examiner's reference to the Veteran's occupational specialty, benefit of the doubt, the lack of audio screening at separation, and a potential relationship between hearing loss and diabetes mellitus, the Board finds that the evidence supporting a nexus between the current disability and service has attained relative equipoise with the evidence against such nexus.  Resolving all reasonable doubt in favor of the claim, the Board concludes that service connection for bilateral hearing loss is warranted.  

The Veteran has reported that he first experienced tinnitus during his active duty service.  He reported the onset of tinnitus as occurring in Vietnam in proximity to artillery fire.  He reported that his ears rang for a while and "it just continued" (see February 2008 VA examination report).  

The Veteran is competent to relate his symptoms and their time of onset.  There is no evidence that directly contradicts the Veteran's account as to onset of tinnitus.  The Veteran's tinnitus has also been found to be consistent with high frequency hearing loss.  Accordingly, the Board finds that the evidence supporting a nexus to service has attained relative equipoise with the evidence against a nexus to service.  Resolving all reasonable doubt in favor of the claim, the Board concludes that service connection for tinnitus is warranted.  


Neck Disability

The Veteran also asserts that he injured his neck during a period of ADT with the National Guard and that he has a current neck disability related to that injury.  

A review of the service treatment records reveals two separate injuries during periods of annual training (ADT) involving the neck.  These injuries occurred in June 1984 and April 1989.  

VA disability compensation benefits require "veteran" status.  Unlike active duty, "veteran" status does not attach to all periods of ADT or IDT.  In order to have status as a veteran for a period of ADT, an individual must have become disabled due to an injury or disease incurred in the line if duty.  It is not enough simply to sustain the injury or disease.  Disability must have resulted from the injury or disease.  IDT status does not appear to be at issue with respect to either of these injuries.  

For veterans who have achieved "veteran" status through a prior period of service and claim a disability incurred only during a later period of ADT, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" for such period and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  Here, there was no examination conducted with respect to either period of ADT, nor would such an examination be typical for annual training.  Also significant, where a claim is based on a period of ADT, the presumption of aggravation is not applicable if the claimant has achieved "veteran" status during a prior period of service.  Smith, 24 Vet. App. at 48.  Thus, there is no presumption of soundness or aggravation regarding either period of ADT.  

Regarding the Veteran's service in the National Guard, a June 20, 1984 line of duty investigation reveals that, while on a period of annual training from June 9, 1984 to June 23, 1984, the Veteran sustained a "muscle spasm."  The details of the injury were that the Veteran "felt snap in neck while riding in truck?"  Additional details were that the Veteran was riding in a M548 returning from the field to the battery area when the vehicle hit a bump hard and fast.  At that time, "he felt a snap in the back of his neck."  A treatment report from this same injury notes that the vehicle hit a bump in the road and jolted the Veteran's neck.  He felt immediate pain.  The Veteran was prescribed a muscle relaxer and light duty for two days.  

An April 1, 1989 treatment report reveals a complaint of a stiff neck brought on by the Veteran lifting his arms while playing basketball one evening.  He reported tightness in the neck and across both shoulders.  An April 3, 1989 report notes that the Veteran did not know how the onset of neck pain started.  The diagnosis was muscle ache.  An April 5, 1989 treatment report notes that, for several days, the Veteran had experienced neck tightness.  He denied any injury.  The diagnosis was cervical torticollis spastica, paracervical pain.  The Veteran was given a cervical collar and a muscle relaxer.  The Veteran was also put on light duty due to a strained right neck muscle, stiff neck, and pain.  An April 14, 1989 light duty slip indicates that torticollis spastica was incurred in the line of duty.  A May 1, 1989 treatment report notes a history of neck tightness which started spontaneously while on active duty (indicated in service records to be ADT).  

Thus, there are two separate neck injuries incurred in the line of duty during periods of ADT.  The Board acknowledges that a report from the Sarasota Family Walk-in Clinic dated October 5, 1994 reveals that an accident occurred on September 20, 1994.  It was noted that the Veteran was being treated for a recent injury.  He was to have no National Guard duty for at least 4 weeks.  The diagnosis was C/TS strain.  A November 2, 1994 report notes a cervical strain/thoracic strain; return to full duty with no restrictions.  The Board simply notes that there is no finding, indication, or assertion on the Veteran's part that this injury was related to his National Guard service or was incurred in the line of duty during ADT or IDT.  There is also no line of duty investigation.

The question of whether the Veteran became disabled as a result of the two ADT injuries depends on whether a nexus can be established between a current disability and either injury.  Periodic examinations were conducted in August 1988, June 1992, and March 1995, and in each instance, the Veteran's neck was found to be clinically normal, as was his spine.  This evidence weighs against a finding that the Veteran became disabled due to the 1984 or 1989 ADT injuries.  

The Veteran was afforded a VA examination in March 2007.  The examiner diagnosed a chronic cervical strain, and found that it is less likely as not (less than 50 percent probability) caused by or a result of an injury in service.  The stated rationale was that the Veteran had a minor muscle strain in 1984 with no evidence of ongoing problems from 1984 until 2000 when he complained of minor neck pains.  The examiner also noted that the neck problem has never been serious enough for anyone to order X-rays.  

The Board notes that while the March 2007 opinion was conclusively stated, it does not acknowledge the 1989 ADT injury.  

Another VA opinion was obtained in February 2008 based on file review.  The VA physician noted that the Veteran had an injury in 1984 and was also treated in 1989 for neck problems.  The VA physician found no subsequent record of treatment and found that there was no indication that the Veteran had continued problems with his neck after those events.  In fact, a physical examination showed no problems with his neck.  According to the VA physician, 

In the absence of chronicity of symptoms from the time of his injury for, at least, some period of time, to relate any current neck condition to the service would be speculation.  I would expect if this were related he would have continued symptoms requiring continuing treatment.  There is not really a latent period that would relate any concurrent condition to a condition several years prior without continuation of symptoms to relate to would be speculation.  

While awkwardly worded, the Board finds that the opinion is conclusively stated and accompanied by a rationale that is consistent with the evidence and medical principles.  In so finding, the Board notes that the physician's reference to speculation is only applied to a prospective opinion in favor of a nexus to service, i.e., "to relate any current neck condition to service would be speculation."  The physician did not state that a finding against a nexus would be speculative, or that no opinion could be provided without resort to speculation.  In the context of the entire report, it is clear that physician found no relationship between either ADT injury and his current disability.  See Lee v. Brown, 10 Vet. App. 336 (1997) (an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).

Another examination and opinion was obtained in January 2013.  The VA physician diagnosed cervical strain and degenerative joint disease shown by X-rays (November 2007 and February 2009) and MRI (October 2010).  The physician opined that arthritis (cervical) is less likely as not incurred in or caused by active service.  The rationale was that the Veteran was treated for cervical muscle spasms and strain.  No X-ray was taken at the time.  He currently has degenerative disc disease and spinal stenosis of the cervical spine which is not caused by muscle spasms or strain but is part of normal aging.  

The Board also finds that the January 2013 opinion is conclusively stated and accompanied by a rationale that is consistent with the evidence and supported by citation to generally accepted medical principles.  

There is no medical opinion that purports to relate any current neck or cervical spine disability to either ADT injury.  The Veteran testified that doctors had related a current neck disability to service and that those documents are in his VA treatment records.  However, after a thorough review of the evidence, there is no such evidence.  While the Veteran is competent to relate his symptoms, establishing the etiology of a chronic cervical strain in a case such as this where there are acknowledged periods of injury and remission is not a matter capable of lay observation but requires medical knowledge.  see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board also acknowledges that the Veteran submitted letters from fellow service personnel in support of his claim.  An undated letter from J.W. purports to verify an accident that occurred in April 1989.  The letter relates that the Veteran was an assistant driver transporting ammunition in a 548 tracked vehicle.  The driver drove the vehicle in a deep hole causing the Veteran to be "thrown to the top of the vehicle jamming his neck."  According to J.W., the Veteran was ordered to wear a neck brace.  

As discussed above, the service treatment records document two incidents during the Veteran's National Guard service.  The incident which occurred in a military vehicle occurred in 1984, not 1989 as J.W. asserts.  The April 1989 incident involved onset of symptoms following a basketball game at which time the Veteran denied any injury.  Moreover, the details of the injury as related by J.W. are inaccurate.  The medical records show that the Veteran did not jam his head into the top of the vehicle in 1984, but complained of feeling a jolt in his neck when the vehicle hit a bump.  His complaint was specific to the neck, not the head.  The diagnosis was a muscle spasm.  This letter is substantially inaccurate and carries no probative weight in terms of determining whether the Veteran became disabled due to an injury in the line of duty during ADT. 

A letter from J.P. also attests to the Veteran having been injured in a "548" in April 1989.  Again, this is clearly not accurate based on the service records.  

Other letters document the onset of neck symptoms during the April 1989 ADT period, an issue which is not in dispute.  However, this evidence is not probative as to the actual onset of disability.  

In sum, the evidence against the element of nexus is of greater weight than the evidence in favor of a nexus.  The Board therefore finds that no disability arose from either ADT injury, and "veteran" status does not attach to either period of ADT.  In so finding, the Board reiterates that its determination that hearing loss and tinnitus are related to service is based on his period of active duty service, not on any period of ADT or IDT.  

There is no medical opinion that purports to relate a current neck disability to the Veteran's period of active duty service ending in 1969.  The Veteran does not assert that there is any such relationship.  The Board finds that a preponderance of the evidence is against a relationship between a current neck disability and the Veteran's active duty service.  

The Board notes that there is no manifestation of arthritis within one year of separation from active duty in 1969.  Regarding the later periods of service, a claimant whose claim is based on a period of ADT can never be entitled to a presumption of service connection.  Smith, 24 Vet. App. at 47.  

In light of the Board's finding that "veteran" status does not attach to any period of ADT (or IDT) and that a preponderance of the evidence is against a relationship between a neck disability and active duty, the Board concludes that service connection for a neck disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As service connection is being granted for bilateral hearing loss and tinnitus, there are no further duties under the Veterans Claims Assistance Act of 2000 (VCAA).  

Regarding the neck disability, the Veteran has not asserted that there is any deficiency in the notice provided to him under the VCAA.  The RO obtained the Veteran's service treatment records and records from his service in the Army Reserve and National Guard.  The RO also obtained the Veteran's VA outpatient records, private records identified by the Veteran, and records from the Social Security Administration.  

In addition, the RO arranged two medical examinations and obtained three medical opinions regarding the claim.  The Veteran has not identified any inadequacy in those opinions.  While he asserted in May 2007 (regarding the March 2007 examination) that no X-rays were taken, the subsequent opinions included a review of imaging of the cervical spine.  He has not disputed any aspect of the subsequent opinions.  

In the absence of a challenge to the adequacy of a VA medical opinion or obvious inadequacy, the Board is not required to affirmatively establish such adequacy as a precondition for the Board's reliance upon a medical opinion.  This is consistent with the treatment of a challenge to a VA medical expert's qualifications.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) citing Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2013).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the September 2010, January 2011, and April 2014 hearings, the Veteran was specifically asked about the details of the injury, which he believes is responsible for his neck disability, and whether doctors had related his neck disability to service.  Details of the Veteran's post-service treatment were also addressed.  Moreover, in April 2014, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.










	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.

Service connection for neck disability is denied.




_______________________________             ______________________________
            CHERRY CRAWFORD                                   MICHELLE L. KANE 
              Veterans Law Judge,                                         Veterans Law Judge,
         Board of Veterans' Appeals                              Board of Veterans' Appeals




________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


